  Case 1:20-mj-01025-PK Document 23 Filed 11/02/20 Page 1 of 2 PageID #: 75




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                          20-MJ-1025 (PK)

ZHU FENG, et al.,

                     Defendants.

---------------------------X

                                   NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Scott Andrew Claffee, Trial Attorney in the

National Security Division, from this point forward will be added as counsel in the above-

captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Scott Andrew Claffee
               Trial Attorney, National Security Division
               c/o United States Attorney’s Office
               271-A Cadman Plaza East
               Brooklyn, New York 11201
               Tel: (718) 254-6016
               Fax: (718) 254-6320
               Email: Scott.Claffee@usdoj.gov
  Case 1:20-mj-01025-PK Document 23 Filed 11/02/20 Page 2 of 2 PageID #: 76




                In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Trial Attorney Scott Andrew Claffee at the email address set

forth above.


Dated:    Brooklyn, New York
          November 2, 2020
                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:     /s/ Scott Andrew Claffee
                                                   Scott Andrew Claffee
                                                   Trial Attorney
                                                   Counterintelligence & Export Control Section
                                                   National Security Division
                                                   U.S. Department of Justice

cc:      Clerk of the Court (PK)
